DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over De Dobbelaere (US Patent Application Publication No. 2010/0008675) in view of Azim et al. (“Azim”) (Z. A. Azim, T. A. Ostler, C. Xu and K. Roy, "Optical Receiver With Helicity-Dependent Magnetization Reversal," in IEEE Transactions on Magnetics, vol. 55, no. 1, pp. 1-6, Jan. 2019, Art no. 4400206, doi: 10.1109/TMAG.2018.2878008).
Regarding claim 1, De Dobbelaere discloses a transceiver device comprising: a receiving device, wherein the receiving device is configured to receive an optical signal (fig. 1 element 106 and paragraph 0038); a transmission device including a modulated light output element, wherein the transmission device is configured to transmit an optical signal (fig. 1 element 104 and paragraph 0038); and a circuit chip including an integrated circuit electrically connected to the receiving device and the modulated light output element (fig. 1 element 102 and paragraphs 0035, 0037 and 0038). De Dobbelaere does not disclose that the receiving device includes a magnetic element having a first ferromagnetic layer, a second ferromagnetic layer, and a spacer layer sandwiched between the first ferromagnetic layer and the second ferromagnetic layer. Azim discloses an optical receiving device that includes a magnetic element having a first ferromagnetic layer, a second ferromagnetic layer, and a spacer layer sandwiched between the first ferromagnetic layer and the second ferromagnetic layer (fig. 3, last two paragraphs of section I, last paragraph of section II and first paragraph of section III). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optical receiver like that of Azim for the optical receiver of De Dobbelaere, since it is energy efficient, as taught by Azim.
Regarding claim 2, the combination of De Dobbelaere and Azim discloses the transceiver device according to claim 1, wherein the magnetic element and the modulated light output element are arranged in a direction perpendicular to a surface of the circuit chip (De Dobbelaere: fig. 1, elements 104 and 106 to the right of 102, the surface of 102 facing out of the page).
Regarding claim 6, the combination of De Dobbelaere and Azim discloses the transceiver device according to claim 2, wherein the magnetic element and the modulated light output element are positioned on a first surface side of the circuit chip (De Dobbelaere: fig. 1 right side of 100 in light of paragraph 0038, as applicable for the combination), and wherein the magnetic element and the modulated light output element do not overlap each other when viewed from the direction (De Dobbelaere: fig. 1 elements 104 and 106 do not overlap in the right side direciton).
Regarding claim 7, the combination of De Dobbelaere and Azim discloses the transceiver device according to claim 1, wherein the magnetic element and the integrated circuit are electrically connected via first through wiring that passes through an insulating layer between the magnetic element and the integrated circuit, and wherein the modulated light output element and the integrated circuit are electrically connected via second through wiring that passes through an insulating layer between the modulated light output element and the integrated circuit (De Dobbelaere: fig. 1 in light of paragraphs 0038 and 0123).
Regarding claim 9, Regarding claim 8, the combination of De Dobbelaere and Azim discloses the transceiver device according to claim 1, further comprising: a wiring chip including wiring electrically connected to the magnetic element, the modulated light output element and the integrated circuit, wherein the magnetic element, the modulated light output element, and the circuit chip are positioned on a first surface side of the wiring chip, and wherein the magnetic element, the modulated light output element, and the circuit chip do not overlap each other when viewed from a direction perpendicular to a surface of the wiring chip (De Debbelaere: fig. 1 in light of paragraphs 0038 and 0123, where the electrical interconnects as traces, as part of a wholly integrated circuit, read on wiring “chip”).
Regarding claim 10, the combination of De Dobbelaere and Azim discloses the transceiver device according to claim 1, wherein the modulated light output element is an optical modulation element (fig. 1 in light of figs. 11A-11C and paragraph 0111).
Regarding claim 12, the combination of De Dobbelaere and Azim discloses the transceiver device according to claim 1, further comprising: an input portion configured to apply light including a signal to the magnetic element (De Dobbelaere: fig. 1 ligh input to element 106 and paragraph 0038); an output portion configured to output light including a signal generated by the modulated light output element (De Dobbelaere: fig. 1 modulated light output of element 104 in light of paragraph 0007 and paragraph 0111); a first fiber configured to connect the input portion to an external portion and a second fiber configured to connect the output portion to an external portion (De Dobbelaere: paragraph 0039).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Dobbelaere (US Patent Application Publication No. 2010/0008675) in view of Azim (Z. A. Azim, T. A. Ostler, C. Xu and K. Roy, "Optical Receiver With Helicity-Dependent Magnetization Reversal," in IEEE Transactions on Magnetics, vol. 55, no. 1, pp. 1-6, Jan. 2019, Art no. 4400206, doi: 10.1109/TMAG.2018.2878008) as applied to claim 10 above, and further in view of Romig (US Patent Application Publication No. 2008/0284010).
Regarding claim 8, the combination of De Dobbelaere and Azim discloses the transceiver device according to claim 2, and De Dobbelaere discloses various conventional options for electrical interconnects (fig. 1 in light of paragraphs 0038 and 0123), but does not disclose that the modulated light output element and the integrated circuit are electrically connected via a bump between the transmission device and the circuit chip. However, Romig expands on the conventional interconnect options listed by De Dobbelaere, including conductive bumps (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive bumps for the interconnections of the combination, since they are short, solid and can be connected in a single reflow step.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over De Dobbelaere (US Patent Application Publication No. 2010/0008675) in view of Azim (Z. A. Azim, T. A. Ostler, C. Xu and K. Roy, "Optical Receiver With Helicity-Dependent Magnetization Reversal," in IEEE Transactions on Magnetics, vol. 55, no. 1, pp. 1-6, Jan. 2019, Art no. 4400206, doi: 10.1109/TMAG.2018.2878008) as applied to claim 10 above, and further in view of Kovar et al. (“Kovar”) (US Patent Application Publication No. 2002/0063919).
Regarding claim 11, the combination of De Dobbelaere and Azim discloses the transceiver device according to claim 10, wherein the optical modulation element includes a waveguide (De Dobbelaere: fig. 1 in light of figs. 11A-11C and paragraph 0111), but does not disclose that the waveguide includes lithium niobate. However, Kovar shows that this is simply the conventional material for Mach Zehnder waveguides (paragraph 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lithium niobite for the Mach Zehnder waveguide of the combination, since it facilitates construction as an integrated circuit, as taught by Kovar.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Dobbelaere (US Patent Application Publication No. 2010/0008675) in view of Kovar (US Patent Application Publication No. 2002/0063919).
Regarding claim 13, De Dobbelaere a transmission device comprising: a modulated light output element including a waveguide (fig. 1 element 104 and paragraph 0038 in light of figs. 11A-11C and paragraph 0111); and a circuit chip including an integrated circuit electrically connected to the modulated light output element (fig. 1 element 102 and paragraphs 0035, 0037 and 0038). De Debbelaere does not disclose that the waveguide includes lithium niobate. However, Kovar shows that this is simply the conventional material for Mach Zehnder waveguides (paragraph 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lithium niobite for the Mach Zehnder waveguide of the combination, since it facilitates construction as an integrated circuit, as taught by Kovar.
Regarding claim 14, the combination of De Dobbelaere and Kovar discloses the transmission device according to claim 13, wherein the modulated light output element and the integrated circuit are electrically connected via through wiring that passes through an insulating layer between the modulated light output element and the integrated circuit (De Dobbelaere: fig. 1 in light of paragraphs 0038 and 0123).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere (US Patent Application Publication No. 2010/0008675) in view of Kovar (US Patent Application Publication No. 2002/0063919) as applicable for claim 13 above, and further in view of Romig (US Patent Application Publication No. 2008/0284010).
Regarding claim 15, the combination of De Dobbelaere and Kovar discloses the transmission device according to claim 13, and De Dobbelaere discloses various conventional options for electrical interconnects (fig. 1 in light of paragraphs 0038 and 0123), but does not disclose that the modulated light output element and the integrated circuit are electrically connected via a bump between the modulated light output element and the circuit chip. However, Romig expands on the conventional interconnect options listed by De Dobbelaere, including conductive bumps (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive bumps for the interconnections of the combination, since they are short, solid and can be connected in a single reflow step.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Machida et al., "Spin Transfer Switching and MR Properties of Co/Pt Multilayered Free Layers for Submicron Sized Magneto-Optical Light Modulation Device," in IEEE Transactions on Magnetics, vol. 46, no. 6, pp. 2171-2174, June 2010, doi: 10.1109/TMAG.2010.2042931. – multilayered magneto-optical modulation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636